The evidence fails utterly to prove one of two indispensable requisites to maintain an action of assumpsit, to wit: that the defendant received any of the money plaintiff paid to Zyla, or that the money was paid to Zyla as the defendant's agent, duly authorized to hire the plaintiff for the company and to receive for the company any of the profits derived from the conduct of the newsstand. Without such proof, the action cannot be maintained. 4 Am. Jur. s. 20 p. 510; Alexander v. Coyne, 143 Ga. 696; Agawam National Bank v. South Hadley, 128 Mass. 503, 507.
Judgment for defendant.
All concurred. *Page 118